Case 2:20-cr-00010-TSK-MJA Document 30 Filed 10/15/20 Page 1 of 5 PageID #: 86



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                     Plaintiff,

      v.                                      Crim. Action No.: 2:20-CR-10
                                                   (Judge Kleeh)

KERRI MARIE HAMRICK-SATTERFIELD,

                     Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On September 29, 2020, the Defendant, Kerri Marie Hamrick-

Satterfield (“Hamrick-Satterfield”), appeared before United States

Magistrate Judge Michael J. Aloi and moved for permission to enter

a plea of GUILTY to Count Two of the Indictment, charging her with

Possession with Intent to Distribute Methamphetamine in violation

of    Title    21,    United    States    Code,     Sections     841(a)(1)   and

841(b)(1)(B). Hamrick-Satterfield stated that she understood that

the magistrate judge is not a United States District Judge, and

Hamrick-Satterfield consented to pleading before the magistrate

judge.     This Court referred Hamrick-Satterfield’s plea of guilty

to the magistrate judge for the purpose of administering the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a   finding   as    to   whether   the   plea   was   knowingly   and
Case 2:20-cr-00010-TSK-MJA Document 30 Filed 10/15/20 Page 2 of 5 PageID #: 87



USA v. HAMRICK-SATTERFIELD                                          2:20-CR-10
     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 29),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

voluntarily entered, and recommending to this Court whether the

plea should be accepted.

      Based upon Hamrick-Satterfield’s statements during the plea

hearing    and   the    Government’s     proffer    establishing        that   an

independent factual basis for the plea existed, the magistrate

judge found that Hamrick-Satterfield was competent to enter a plea,

that the plea was freely and voluntarily given, that she was aware

of the nature of the charges against her and the consequences of

her plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 29] finding a

factual basis for the plea and recommending that this Court accept

Hamrick-Satterfield’s       plea   of   guilty     to     Count   Two    of    the

Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment    of   this   Court   based   on   the   R&R.     Neither     Hamrick-

Satterfield nor the Government filed objections to the R&R.
Case 2:20-cr-00010-TSK-MJA Document 30 Filed 10/15/20 Page 3 of 5 PageID #: 88



USA v. HAMRICK-SATTERFIELD                                        2:20-CR-10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 29], provisionally ACCEPTS Hamrick-Satterfield’s guilty

plea, and ADJUDGES her GUILTY of the crime charged in Count Two of

the Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Hamrick-Satterfield, and prepare a presentence

investigation report for the Court;

      2.    The    Government   and    Hamrick-Satterfield      shall     each

provide    their   narrative    descriptions    of   the   offense   to   the

Probation Officer by October 28, 2020;

      3.    The presentence investigation report shall be disclosed

to Hamrick-Satterfield, her counsel, and the Government on or

before December 29, 2020; however, the Probation Officer shall not

disclose any sentencing recommendations made pursuant to Fed. R.

Crim. P. 32(e)(3);

                                      3
Case 2:20-cr-00010-TSK-MJA Document 30 Filed 10/15/20 Page 4 of 5 PageID #: 89



USA v. HAMRICK-SATTERFIELD                                          2:20-CR-10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      4.    Counsel may file written objections to the presentence

investigation report on or before January 12, 2021;

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

January 26, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements     and   motions     for   departure      from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

January 26, 2021.

      The magistrate judge        released    Hamrick-Satterfield       on the

terms of the Order Setting Conditions of Release [Dkt. No. 14]

filed on June 18, 2020.

      The Court will conduct the Sentencing hearing for Hamrick-

Satterfield on Friday, February 26, 2021, at 12:30 P.M., at the

Elkins,    West   Virginia     point   of   holding   court.       If   counsel

anticipates having multiple witnesses or an otherwise lengthy

sentencing hearing, please notify the Judge’s chamber staff so

that an adequate amount of time can be scheduled.

      It is so ORDERED.




                                       4
Case 2:20-cr-00010-TSK-MJA Document 30 Filed 10/15/20 Page 5 of 5 PageID #: 90



USA v. HAMRICK-SATTERFIELD                                        2:20-CR-10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 29],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: October 15, 2020


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
